O PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                              FILED IN THE
                                                                                                                     U.S. DISTRICT COURT
                                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                                        for
                                               Eastern District of Washington                                    Jul 18, 2019
                                                                                                                    SEAN F. MCAVOY, CLERK



U.S.A. vs.                Martinez-Gonzalez, Sergio                                     Docket No.                  0980 4:19CR06026-001


                                 Petition for Action on Conditions of Pretrial Release

        COMES NOW Curtis G. Hare, PRETRIAL SERVICES OFFICER presenting an official report upon the
conduct of defendant Sergio Martinez-Gonzalez, who was placed under pretrial release supervision by the Honorable
U.S. Magistrate Judge Mary K. Dimke sitting in the court at Yakima, Washington, on the 6th day of June 2019 under the
following conditions:

Special Condition No. 5: Defendant shall submit to random urinalysis and/or breathalyzer testing up to six times per day
as directed by the United States Probation/Pretrial Services Office. Defendant is responsible for the cost of this device.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:
                                      (If short insert here; if lengthy write on separate sheet and attach.)


Violation No. 1: On July 16, 2019, Sergio Martinez-Gonzalez failed to submit to breathalyzer testing between 10 p.m. - 11
p.m. as directed.

On June 11, 2019, the probation officer reviewed the conditions of release with Mr. Martinez. He signed a copy of the
conditions, indicating that he understood them and received a copy of the conditions.

On June 11, 2019, the defendant was directed to contact Smart Start for remote breathalyzer testing and submit a breath
sample as directed by the device. On July 17, 2019, the probation officer received a report from Smart Start indicting that
Mr. Martinez submitted to breath testing on four occasions on July 16, 2019, but failed to provide a breath sample between
10 p.m. and 11 p.m. On July 17, 2019, the probation officer questioned the defendant about the missed test. Mr. Martinez
stated that he fell asleep prior to 10 p.m. and did not wake up to either the tone on the breathalyzer or the alarm set on his
cell phone. The probation officer explained to the defendant that it was not acceptable for him to miss a test and suggested
that the defendant set a second alarm for the 10 p.m. hour to assure no further misses. Mr. Martinez agreed to set the second
alarm and committed to missing no further breathalyzer tests. It is requested that no further action be taken to allow the
defendant the opportunity to show that he can return to full compliance.

                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                                           I declare under the penalty of perjury
                                                                                           that the foregoing is true and correct.
                                                                                           Executed on:             July 18, 2019
                                                                               by          s/Curtis G. Hare
                                                                                           Curtis G. Hare
                                                                                           U.S. Pretrial Services Officer
  PS-8
  Re: Martinez-Gonzalez,, Sergio
  July 18, 2019
  Page 2

THE COURT ORDERS

[ ;]     No Action
[ ]      The Issuance of a Warrant
[ ]      The Issuance of a Summons
[ ]      The incorporation of the violation(s) contained in this
         petition with the other violations pending before the
         Court.
[ ]      Defendant to appear before the Judge assigned to the case.
[ ]      Defendant to appear before the Magistrate Judge.
[ ]      Other


                                                                      Signature of Judicial Officer
                                                                      
                                                                      Date
